ORDER
The Disciplinary Review Board on October 14,1998, having filed with the Court its decision concluding that DAVID A. VALVANO of MONTAGUE, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.4(a) (failure to communicate), and for failing to appear or to waive his appearance at the Disciplinary Review Board proceeding in this matter, and good cause appearing;
It is ORDERED that DAVID A. VALVANO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.